Citation Nr: 1404373	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-44 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, that denied the benefit sought on appeal. 

The Board has reviewed all evidence of record, including that found on Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2010 Statement of the Case made reference to VA treatment records that show the Veteran's continued treatment for posttraumatic stress disorder (PTSD).  However, such records were not associated with the claims file.  A review of the Virtual VA paperless claims processing system also does not reveal any additional treatment records.  Thus, the RO should obtain VA treatment records from December 2007 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

In November 2008, the Veteran was afforded a VA examination in relation to his claim for an increased evaluation for PTSD.  The Veteran reported that he had "lost it several times at work," and was fired from his employment because he frequently fought with his co-workers.  The examiner noted that the Veteran lost his employment due to memory impairment and poor anger management.  However, the examiner did not express an opinion as to whether the Veteran's PTSD symptoms, in the aggregate, preclude employment.  Such must be obtained on remand.  

Additionally, given the passage of time since the most recent VA examination, the Board has determined that the Veteran should be again evaluated to properly assess the effect of his PTSD on his ability to obtain substantial and gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records from the Wilmington, Delaware VA Medical Center, or any other VA facility which may have treated the Veteran, since December 2007 and associate those documents with the claims file.

2.  Schedule a VA medical examination in order to determine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's PTSD symptoms standing alone (i.e., without regard to any nonservice-connected disorders) is sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history.  Age cannot be considered in rendering the requested opinion. 

Special consideration should be given to evidence that the Veteran was fired from his employment due to his lack of interpersonal skills. 

Reasons for all opinions should be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  If the issue remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


